DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination (RCE) received on 11/04/2022. 
Claims 5-7, 9, 10, 13, 14, 16, 19, 20, and 23-28 are cancelled. 1-4, 8, 11, 12, 15, 17, 18, 21 and 22 are amended. Claims 29-32 are newly added. Claims 1-4, 8, 11, 12, 15, 17, 18, 21, 22 and 29-32 are pending. Claims 1-4, 8, 11, 12, 15, 17, 18, 21, 22 and 29-32 are considered in this Office Action. 

Response to Amendments
Applicant’s amendments necessitated new grounds of rejections set forth in this Office Action. 
Applicant’s amendments have been considered, an updated 35 U.S.C. 101 rejection will address applicant’s amendments.

Response to Arguments
In accordance to applicant’s amendments filed, claim 1 was amended to recite interpret, and therefore the claim objection is withdrawn. 
Applicant’s amendments and arguments have been considered and are not persuasive, an updated 35 U.S.C. 101 rejection will address applicant’s amendments.
Applicant argues that the amended claims is not a concept performed in the human mind such as an observation, an evaluation, a judgment or an opinion.  The method itself is not performed to evaluate or interpret the context-specific argumentative structure but to determine the probabilistic measure to be used for interpretation or evaluation. Furthermore, the claimed computer-implemented method generally aims at providing a quantitative value which may then be used by a user to interpret the argumentative structure. Also, while the method as claimed may use input values determined by the judgement of experts, the method itself does not claim performing any step requiring judgement or evaluation. To the opposite, the computer-implemented method as claimed comprises steps executable by a computer allowing a predictable and quantifiable process that does not involve any judgement or activity from the human mind. The execution of the method by the computer results in a probabilistic value which may be used to interpret the chances of achieving the top goal of a designed argumentative structure when compared to a calculated opinion vector of a comparative argumentative structure in the same field as the context-specific argumentative structure, the said comparative argumentative acting as a gold standard of comparative value. Such method is not trivial and is not the result of the human mind. Further, the claimed method may not be considered as concepts to be performed by the human mind as the said method comprises a step to use a computer to automatically iterate in the tree data structure and to execute instructions of all the inference computational rules associated with the strategy nodes of the said tree. The Applicant submits that the human mind would not be able to execute such tasks and provide a result in a time frame that would render such method useful to a user. 
The examiner respectfully disagrees. The examiner notes that the claims directed to a method for decision 10 making using argumentative structure and decision tree based on multiple goals, strategy, and evidence, which is a concept that can be performed in human mind or by a pen and paper. See MPEP 2106.04(a)(2)(III). The claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation.  Claims can recite a mental process even if they are claimed as being performed on a computer. The claims also fall into the “Mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. See MPEP 2106.04(a)(2).
The applicant asserts that the present claims recite a practical application. the execution of instructions to inference computational rules associated to the strategy nodes is an additional element which ultimately effects the transformation of the tree data structure into a probabilistic value, thus changing the state of the designed argumentative structure. The Applicant further believes that the execution of the inference computational rules is more than a drafting effort to monopolize a judicial exception as it provides a meaningful way to transform the argumentative structure into probabilistic value. Furthermore, the Applicant asserts that the propagation of the values of the opinion vector of the evidence nodes to the upstream secondary goal node and strategy nodes of the context-specific argumentative structure is also an additional element which ultimately effects the transformation of the tree data structure into a probabilistic value by automatically using the values of the opinion vectors of the evidence nodes to upstream nodes. The automatic propagation of the values allows the method to be used in near real-time and to calculate probabilistic values for different scenarios. Next, the applicant that the presently claimed invention is an application of a computer that provides a technical solution to the problem of rapidly transforming the inputted opinion vectors related to a context-specific argumentative structure into a probabilistic value using as comparison a comparative argumentative structure comprising values of opinion vector from a theoretical context. As the method may be executed in near real time by a user, different values may be inputted to compute and show the influence of such inputted values on the calculated probabilistic value of achieving the top goal. The Applicant argues that the proposed method, which is executed by a computer, could not be achieved without said computer and inputs. Indeed, as mentioned above, it would not possible to, namely, automatically execute computer instructions of a plurality of inference computational rules between two or more nodes, such as hundreds and thousands of nodes, based on the type of node and on the type relationship between the nodes, to iterate the nodes of the tree structure under the top goal of the tree structure and to compute each of the inference computational rules using the opinion vector associated with each of the said nodes as input without using a computer. 
The examiner respectfully disagrees. The examiner notes that the additional element is directed to a computer receiving a computer-readable tree data structure comprising a digital representation of the context-specific argumentative structure (recited at high level of generality), the computer-readable tree data structure, using a graphical user interface, instructions to be executed by the computer, the computer storing in memory, the computer iterating the nodes of the tree structure, the computer propagating the values, and inputting in the computer.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. [0043] describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Furthermore, the Examiner emphasizes that none of the organizational data (the transformation of the tree data structure), iterate the nodes of the tree structure under the top goal of the tree structure and to compute each of the inference computational rules, or propagation of the values recited in claims nor amount to technical improvements since these elements fall under the scope of the abstract idea itself. The claim language describing the receiving a computer-readable tree data structure comprising a digital representation of the context-specific argumentative structure and the computer propagating the values has been considered, but when considered as an additional element under Step 2A Prong Two, the receiving a computer-readable tree data structure comprising a digital representation of the context-specific argumentative structure, iterate the nodes of the tree structure under the top goal of the tree structure and to compute each of the inference computational rules, and the computer propagating the values are recited at a high level of generality and lacks any meaningful technical details and fails to yield any discernible technological improvement resulting therefrom, such as an improvement to the functioning of the computing device or some other technology, but instead is similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to integrate the abstract idea into a practical application.
The applicant argues that the use of the computer as defined above does not constitute a well-understood, routine or conventional activity given as such novel use of a computer to automatically evaluate a context-specific argumentative structure and provides a resulting probabilistic value which may be used by a user to interpret the chances of achieving a top goal of the said context-specific argumentative structure. Such computer-implemented method provides a tangible help to any decision-maker facing decisions influences by many top goals to be achieves and on which evidence may not be totally accurate or complete. 
The examiner respectfully disagrees. As best understood by the Examiner, Applicant’s argument appears to be based on a misunderstanding of the recent Berkheimer decision, which the Examiner emphasizes is germane only to Step 2B eligibility inquiry and only for “additional elements” (i.e., not the elements that actually recite the abstract idea).  In particular, the Berkheimer memo provides guidelines for evaluating whether certain claim limitations (the “additional elements”) are well-understood, routine, and conventional, and describes the evidentiary requirements to support factual findings related thereto.  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).
Accordingly, the Examiner emphasizes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the entire claimed subject matter is directed to “well-understood, routine, and conventional activities,” as suggested by Applicant. Notably, a §101 rejection may be proper even if there are no claim elements deemed well-understood, routine, and conventional.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Under Step 2B, the Examiner notes that tree data structure, models, algorithms and the like are recognized as well-understood, routine, and conventional in the art. See, e.g., Neels et al, US 2014/0074889 paragraph [0181]), noting that “One ordinary skill in the art will appreciate that the data model may be logically represented as a hierarchical tree data structure and that a data model may be implemented using a variety of well-known programming methods that may include indexes, lookup tables, linked-lists, arrays, hash tables, map tables, graphs, trees, or the like. Likewise, various well-known traversal strategies may be employed to determine the data model objects to visit and the order for visiting them” See also, Lamons et al., US 2016/0098687 at paragraph [0127], “Some such algorithms and techniques are known in the art, and may include, without limitation: “hill-climbing” iterative improvement algorithms; approximate modeling and/or reasoning; association learning; back propagation; backtracking; Bayesian networks; confusion matrices; decision modeling; decision trees; diffusion maps; fuzzy functions; Gaussian; genetic algorithms; evolving algorithms; halving algorithms; heuristic guidance; hidden Markov models (HMMs); hierarchical generative models; inducer/induction algorithms; kernel methods; learning automata and transducers; machine learning; Markov decision processes (MDPs); neural net learning algorithms; neuro-fuzzy techniques; perceptron algorithms; ranking algorithms; reflexive functions; regression algorithms; reinforcement learning; resubstitution learning; feedback loops; supervised learning; support vector machines (SVMs); unsupervised learning; weighted majority algorithms; and other algorithms and techniques known or in the future developed in the art.” Accordingly, the high-level involvement of tree data structure comprising a digital representation of the context-specific argumentative structure, iterate the nodes of the tree structure under the top goal of the tree structure and to compute each of the inference computational rules, and the computer propagating the values do not add significantly more to the claims. 
Accordingly, applicant’s amendments and arguments have been considered and are not persuasive, an updated 35 U.S.C. 101 rejection will address applicant’s amendments

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8, 11, 12, 15, 17, 18, 21, 22 and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-4, 8, 11, 12, 15, 17, 18, 21, 22 and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the claimed method (claims 11-4, 8, 11, 12, 15, 17, 18, 21, 22 and 29-32) is directed to eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively). Thus, Step 1 is satisfied.  
Step 2A.  In accordance to Step 2A Prong One of 2019 PEG, it is noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation.  The claims further describe “mathematical concept”. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are:   A computer-implemented method to determine a probabilistic measure usable to evaluate and interpret an argumentative structure based on specific context , the method comprising: a computer receiving a computer-readable tree data structure comprising a digital representation of  the context-specific argumentative structure, the computer-readable tree data structure comprising a plurality of data nodes and a plurality of connections between the data nodes, the data nodes comprising top goal node, one or more strategy nodes, one or more secondary goal nodes and one or more evidence nodes associated to the secondary goals, each of the one or more strategy goal nodes having an upstream connection to a top goal node or a secondary node and one or more downstream connections to a secondary goal node; using a graphical user interface, associating an inference computational rule to each of the one or more strategy nodes based on the type of nodes connected to the said strategy nodes, each of the inference computational rules comprising instructions to be executed by the computer; using the graphical interface, inputting belief and disbelief values of an opinion vector for each of the evidence nodes of the tree data structure, the computer storing in memory and associating the inputted values and an uncertainty value of the opinion vector with the evidence nodes; the computer iterating the nodes of the tree structure under the top goal of the tree structure from the evidence nodes to the top goal node; during the iteration, the computer propagating the values of the opinion vector of the evidence nodes to the upstream secondary goal node and strategy nodes; for each iterated strategy node, executing the instructions of each of the inference computational rules using the propagated values of the opinion vectors from the downstream evidence nodes as input to compute an output opinion vector and to propagate the values of the output opinion vector as an input to an upstream node of the iterated strategy node; computing an opinion vector of the top goal of the context-specific argumentative structure using the computed values of the output opinion vector propagated to the top goal; converting the computed opinion vector of the top goal to a probabilistic distribution using Beta law; inputting in the computer a comparative argumentative structure based on a theoretical context, the comparative argumentative structure having a data structure similar to the data structure of the context-specific argumentative structure; calculating an opinion vector of a top goal of the comparative argumentative structure using theoretical values of opinion vectors of the evidence nodes of the comparative argumentative structure as input; using the probabilistic distribution, calculating a probability value that the computed opinion vector of the top goal of the context-specific argumentative structure probabilistic distribution is below or above the calculated opinion vector of the comparative argumentative structure.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional element is directed to a computer receiving a computer-readable tree data structure comprising a digital representation of the context-specific argumentative structure (recited at high level of generality), the computer-readable tree data structure, using a graphical user interface, instructions to be executed by the computer, the computer storing in memory, the computer iterating the nodes of the tree structure, the computer propagating the values, and inputting in the computer.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. [0043] describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation is directed to: computer receiving a computer-readable tree data structure comprising a digital representation of the context-specific argumentative structure (recited at high level of generality), the computer-readable tree data structure, using a graphical user interface, instructions to be executed by the computer, the computer storing in memory, the computer iterating the nodes of the tree structure, the computer propagating the values, and inputting in the computer for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (pages 0043) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrates the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The other dependent claims have been fully considered as well (i.e., claim 2 recites inputting an opinion vector for each of the evidence nodes of the tree data structure (recited at high level of generality). Claim 32 recites each inference rules using one or more vectors of opinion as input and execute the instructions to calculate a vector of opinion representing an output (recited at high level of generality). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. [0043] describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (pages 0043) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of a mental process, without integrating it into a practical application and with, at most, a general-purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Examiner Notes
Claim 1-4, 8, 11, 12, 15, 17, 18, 21, 22 and 29-32 is objected, but would be allowable, if they were amended in such a way to overcome the 35 USC 101 rejection set forth in the action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10481800 B1
Network data management protocol redirector
Pandian; Ilavarasu et al.
US 20180270188 A1
SIGNALING OPTIMIZATION DURING SHORT MESSAGING FOR INTERNET OF THINGS DEVICES IN A MOBILITY NETWORK
Kodaypak; Rajendra Prasad et al.
US 20170060988 A1
DISTRIBUTED MODEL-BUILDING
Kudo; Takuya et al.
US 9443002 B1
Dynamic data analysis and selection for determining outcomes associated with domain specific probabilistic data sets
Freese; Nate et al.
US 7031984 B2
Disaster recovery processing method and apparatus and storage unit for the same
Kawamura; Nobuo et al.
US 20060004682 A1
Computer system for decision making in decision situation e.g. investment situation, receives data corresponding to weights, probabilities, and/or values, and models decision situation using probabilistic decision model
DANIELSON M et al.
WO 2005117531 A2
A SUPPORT SYSTEM FOR DECISION ANALYSIS
EKENBERG LOVE
US 20050096950 A1
Method and apparatus for creating and evaluating strategies
Caplan, Scott Malcolm et al.
US 20040103058 A1
Decision analysis system and method
Hamilton, Ken
US 20040039619 A1
Methods and apparatus for facilitating analysis of an organization
Zarb, Joseph J.
US 6631362 B1
General decision-making support method and system
Ullman; David G. et al.
US 20030126104 A1
Decision engine and method and applications thereof
Evans-Beauchamp, Lincoln T.  et al.
US 20030069869 A1
Computer aided strategic planning systems and methods
Gronau, Jane et al.
US 20020052858 A1
Method and tool for data mining in automatic decision-making systems
Goldman, Arnold J.  et al.
US 5455870 A
Apparatus and method for inspection of high component density printed circuit board
Sepai; Dinyar et al.
US 10481800 B1
Network data management protocol redirector
Pandian; Ilavarasu et al.
US 20180270188 A1
SIGNALING OPTIMIZATION DURING SHORT MESSAGING FOR INTERNET OF THINGS DEVICES IN A MOBILITY NETWORK
Kodaypak; Rajendra Prasad et al.
US 20170060988 A1
DISTRIBUTED MODEL-BUILDING
Kudo; Takuya et al.
NPL
Developing Expert Opinion Based Models for Critical Infrastructure Risk Assessment and Vulnerability Analysis
Marcia F. P. Salgado
NPL
Approach of Expert Opinion Acquisition Based on Cloud Model and Evidence Theory
Jian Zhou
NPL
Ensemble based systems in decision making

R. Polikar


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        
                                                                                                                                                                                                        /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683